Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Adler(US 2015/0270023) in view of Srinivasan et al. (US 2009/0080764).
With respect to clam 1, Adler  teaches generating a first X-ray image of an inspected sample at a first direction, wherein the first X-ray image is a high-resolution image, wherein the first direction is substantially orthogonal to a plane of the inspected sample (para [0119] and [0142]); 
identifying, from a plurality of elements of the inspected sample, one or more elements of interest of the inspected sample based on the first X-ray image, wherein the first X-ray image comprises a plurality of interfering elements (noise) that interfere with the one or more elements of interest in the first X-ray image(para [0202] and [0219]); 

determining, for each of the one or more elements of interest, whether one or more defects are associated with the respective element of interest based on the one or more first features associated with the element of interest (para [0260] and [0266]).  
Adler  does not teach that Xray image is grayscale and the one or more first features are determined based on variations of grayscale values in the first X-ray images.      	
Srinivasan et al. teach Xray image is Grayscale and the one or more first features are determined based on variations (range) of grayscale values in the first X-ray images.(para [0006] and [0057]).      
        	At the time of effective filing, it would have been obvious determine feature using range of grayscale image in the method of Adler  .
      	The suggestion/motivation for doing so would have been that use well known method to determine feature easily.
Therefore, it would have been obvious to combine Srinivasan et al. with Adler  to obtain the invention as specified in claim 1.

With respect to claim 2-5, Adler and Srinivasan et al. does not disclose expressly high-resolution grayscale image has a number of pixels greater than or equal to 12 or 29megapixels.  And X-ray detector having a dynamic range greater or lower than 10 K,
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use any number of resolution or dynamic range.   
Applicant has not disclosed that particular resolution or dynamic range provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any  resolution or dynamic range depends on situation because greater resolution or dynamic range would give more accurate image but uses more resource and lesser resolution or dynamic range would result faster processing speed.
Therefore, it would have been obvious to combine  to one of ordinary skill in this art to modify Adler and Srinivasan et al.  with  to obtain the invention as specified in claims 2-5.

With respect to claim 6, Adler  teach that  the one or more first features are determined based on a material thickness along the first direction using a machine-learning model (para [0055], [0266] and figure 2).

With respect to claim 7, Adler  teach that  the one or more first features comprise one or more of: a material thickness value; a material thickness variation; a material thickness profile; an element shape; an element size; a distance between the element of interest to another element; a position of the element of interest in the first X-ray image; a relative position of the element of interest to another element; or a geometric signature associated with the element of interest (para [0055], [0266] and figure 2).

With respect to claim 8, Adler  teach that  generating a second X-ray image of the inspected sample from a second direction different from the first direction; and determining one or more second features associated with the element of interest by comparing the first X-ray image and the second X-ray image (para [0055], [0266] and figure 2-3).

With respect to claim 9, Adler  teach that  the one or more second features comprise one or more of: a stacking order of two or more layers; a position change of the element of interest; a shape change of the element of interest; a position change of an interfering element; a shape change of an interfering element; one or more grayscale value changes associated with the element of interest; or one or more grayscale value changes associated with an interfering element (para [0055], [0266] and figure 2).  

With respect to claim 10, Adler  teach determining that the one or more defects associated with the element of interest are false positive results based on a determination that the one or more second features of the element of interest invalidate that the one or more defects are associated with the element of interest based on the one or more first features (para [0055], [0266] and figure 2-3).

With respect to claim 11, Adler  teach confirming the one or more defects being associated with the element of interest based on a determination that the one or more second features confirm that the one or more defects are associated with the element of interest based on the one or more first features (para [0055], [0266] and figure 2-3).

With respect to claim 12, Adler  teach that  the one or more defects are identified by a machine-learning model, wherein the machine-learning model is trained by a sample population comprising at least 10 K samples, and wherein the machine-learning model, after being trained, isolates the element of interest from the plurality of interfering elements (para [0055], [0266] and figure 2)).

With respect to claim 13, Adler  teach generating two or more reference X-ray images for respective adjacent inspected samples of the inspected sample; and generating a reference model for the inspected sample based on the two or more reference X-ray images (para [0052], [0055], [0266] and figures 2-3).

With respect to claim 14, Adler  teach comparing, by a computer vision algorithm, the first X-ray image of the inspected sample to the reference model, wherein the one or more defects associated with the element of interest are identified based on the comparison between the first X-ray image and the reference model (paragraphs [0052], [0055], [0266] and figures 2-3).

With respect to claim 15, Adler  teach that  the element of interest comprises a solder connection, and wherein the one or more defects comprise one or more of: a void defect; a head-in-pillow defect; a non-wet defect; a non-contact open defect; a misalignment; or a bridging/short defect ( para [0055], [0266] and figure 2)).
With respect to claim 16, Adler  teach that  the automated high-speed X-ray inspection system comprises an X-ray source emitting an X-ray beam with a white spectrum and one or more X-ray filters filtering out respective spectrum ranges of the X-ray beam (para [0002], [0055], [0113] and figure 5).

With respect to claim 17, Adler  teach that  the one or more X-ray filters comprise a first X-ray filter corresponding to a first spectrum range being responsive to a first material and a second X-ray filter corresponding to a second spectrum range being responsive to a second material (para [0002], [0055], [0113] and figure 5).

With respect to claim 20, Adler  teach that  the one or more X-ray filters comprise a low energy X-ray filter filtering out low energy X-ray components from the X-ray beam  (para [0002], [0055], [0113] and figure 5).

With respect to claim 21, claim 21 is rejected same reason as claim 1 above.
With respect to claim 22, claim 22 is rejected same reason as claim 1 above.
Allowable Subject Matter
 
1.    Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663